SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1380
CA 15-00503
PRESENT: SCUDDER, P.J., CENTRA, CARNI, VALENTINO, AND DEJOSEPH, JJ.


CHRISTOPHER WRIGHT, PLAINTIFF-APPELLANT,

                      V                                           ORDER

JOSEPH MARRA AND SUSAN MARRA,
DEFENDANTS-RESPONDENTS.


LEWIS & LEWIS, P.C., BUFFALO (EMILY F. JANICZ OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

WALSH, ROBERTS & GRACE, BUFFALO (KEITH N. BOND OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Cattaraugus County
(Paula L. Feroleto, J.), entered December 8, 2014. The order, among
other things, granted defendants’ cross motion for summary judgment
dismissing the complaint in its entirety.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    December 23, 2015                   Frances E. Cafarell
                                                Clerk of the Court